Citation Nr: 1730225	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from May 1984 to March 1993 and June 1999 to August 2004.  He was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since transferred to Winston-Salem, North Carolina.  By correspondence dated in May 2017, the Veteran canceled his request for a video teleconference hearing.  

In May 2015, the RO granted the Veteran's claim of service connection for cancer.  In July 2015, a VA-8 for hypertension only was issued.  

The RO is processing additional claims filed by the Veteran.  At this time, the Board will only consider the hypertension claim, as this is the only claim that is appropriately before the Board.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has filed a claim for service connection for hypertension.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104 (2016).  For purposes of that section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.  

There are several in-service blood pressure readings for which the diastolic pressure is in excess of 90 mm.  These include readings of 158/95, 137/94, 154/93, and 157/97, as recorded on November 10, 2003, February 14, 2004, February 17, 2004, and March 1, 2004, respectively.  There is no indication that these values constitute the average of two or more measurements per day.  The Veteran's March 2004 discharge examination recorded blood pressures of 133/87 while sitting, 132/90 while standing, and 129/80 while supine.  That examination also stated: "With the available information, hypertension cannot be diagnosed."  The Board has not identified any blood pressure readings taken within a year from the Veteran's discharge from service.  

Post-service blood pressure readings regularly, but not always, have diastolic pressure values in excess of 90.  VA records contain blood pressure readings of 130/102 (October 2005), 120/88 (April 2006), 110/60 (December 2006), 112/68 (November 2007), 120/80 (February 2008), 118/69 (June 2010), 116/75 (October 2011), 110/80 (May 2012), 111/82 (July 2012), 137/92 (September 2014), 117/82 (July 2015), 147/95 (March 2016), and 133/92 (May 2016).  A June 2015 VA medical treatment note indicated blood pressure readings of 132/78, 132/70, 132/72, 128/70, 130/74, and 132/78, taken at 30 minute intervals over of the span of 3.5 hours.  Additionally, in December 2008, a private medical doctor measured a blood pressure of 132/88 and stated that the Veteran was using Lisinopril, a medication used to treat high blood pressure.  A November 2013 VA primary care note indicated that the Veteran had brought his blood pressure under control and was off Lisinopril.  

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The above evidence satisfies these requirements with regards to the Veteran's claim of service connection for hypertension.

VA treatment records to December 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2017 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from January 2017 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current hypertension disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the following opinions:

a. Whether the Veteran has any current or previously-diagnosed hypertension; 
 
b. Whether it is at least as likely as not (i.e., probability of 50 percent or more) that hypertension had its onset in service, or was otherwise caused by an in-service disease or injury; 

c. Whether it is at least as likely as not that a current hypertension disorder had its onset within one year of the Veteran's discharge from his period of active service; and

d. Whether the Veteran has any current or previously-diagnosed hypertension that (i) is proximately due to the Veteran's service-connected non-Hodgkin's lymphoma or (ii) was aggravated by the Veteran's service-connected non-Hodgkin's lymphoma.  

In reaching these conclusions, the examiner should comment upon whether the Veteran's in-service blood pressure readings constitute the early onset of hypertension, whether the Veteran's post-service blood pressure readings are consistent with a diagnosis of hypertension, and whether the Veteran's use of Lisinopril further supports a diagnosis of hypertension.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

